—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered March 29, 2001, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree (three counts), after a nonjury trial, and imposing sentence. This appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the hearing court properly held that the lineup procedure was not unduly suggestive (see People v Ortiz, 90 NY2d 533 [1997]). Altman, J.P., Feuerstein, H. Miller and Townes, JJ., concur.